Citation Nr: 1732606	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-26 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for gastroesophageal reflux disease (GERD), currently evaluated as 10 percent disabling.


REPRESENTATION

The Veteran represented by:  Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1994 to September 2001.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

On October 20, 2016, a Travel Board hearing was held at the San Antonio, Texas Satellite Office before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (formerly Virtual VA) electronic claims files.  

The Board notes that both the Veteran and his physician have stated that his GERD has made his sleep apnea condition worse.  If the Veteran and his representative want to file a claim for service connection, they are advised to submit a claim to VA on the form prescribed by the Secretary.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1 (p), 3.150, 3.155, 3.160 (a).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently rated at 10 percent disability for GERD.  The Veteran contends he should be rated at 30 percent.  In support of this contention, the Veteran has asserted in his October 2016 statement submitted to the claim's file that his GERD has worsened, specifically regarding dysphagia, regurgitation, esophagitis, and pain in his upper arm.  With his statement, the Veteran has submitted an opinion of his treating physician, Dr. G.P., stating that the Veteran's GERD has worsened and making reference to clinical findings to that effect.

Moreover, the Veteran testified to these developments at his October 20, 2016 Board hearing.  Additionally, the Board notes that the Veteran asserted that his July 2009 VA examination did not reflect his reports of these symptoms.

The Veteran's last VA examination was in July 2009.  The Board cannot make any determinations as to whether the Veteran's current GERD disability warrants an increased rating under the appropriate Diagnostic Code until another VA examination is conducted to determine the nature, severity and extent of the disability.  

Moreover, in view of the recent medical statement from Dr. G.P., it appears that there may be VA or other treatment records that are not associated with the record.  Those records should be sought.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran or his representative for information pertaining to the Veteran's treatment for GERD at the VA medical facilities, North Central Federal Clinic and the Audie L. Murphy VAMC, as well as any other VA medical facility identified by the Veteran.  Additionally, ask the Veteran for information pertaining to his private treatment for GERD.  Obtain the medical records pertaining to the above treatments not yet associated with the claims file.  Associate those treatment records with the claims file.  All attempts to obtain records should be documented in the claims folder.

2.  After all additional records pertaining to GERD have been obtained and associated with the claims file, (but whether records are obtained or not) schedule the Veteran for an examination with a VA examiner with an appropriate specialty for treating GERD.   The electronic claims folders should be available to the examiner prior to the examination.  All indicated tests should be accomplished and all findings reported in detail.

Among the conclusions set forth in the opinion, the examiner should specifically address whether the Veteran's current esophagitis is related to GERD and make reference to clinical findings in the record.  It should also be indicated if the symptoms reported by Dr. G. P., are indicative of worsening of the GERD.

The examiner is requested to comment on the findings of other examiners.  Additionally, the opinion should acknowledge, address, consider, and discuss all lay evidence in the record pertaining to GERD, to include the Veteran's statements, the statements of his wife, friends or co-workers; the Veteran's reports to providers, as they appear throughout the record; and the testimony of both the Veteran and his wife, given at the October 20, 2016 Board hearing.  

A detailed rationale must accompany any opinion provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completing the above development and any other indicated development, readjudicate the claim.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




